DEPARTMENT OF HEALTH AND HUMAN SERVICES
Centers for Medicare & Medicaid Services
7500 Security Boulevard, Mail Stop S2-26-12
Baltimore, MD 21244-1850

Center for Medicaid, CHIP, and Survey & Certification

CMCS Informational Bulletin
DATE:

March 3, 2011

FROM:

Cindy Mann, JD
Director
Center for Medicaid, CHIP and Survey and & Certification (CMCS)

SUBJECT:

Technical Assistance for CHIPRA Performance Bonuses for FY 2011

This Informational Bulletin is to remind States of technical assistance opportunities available and
upcoming deadlines for applying for performance bonuses for Federal fiscal year (FY) 2011 under
section 2105(a)(3) to the Social Security Act (the Act), as amended by section 104 of the Children’s
Health Insurance Program Reauthorization Act of 2009 (CHIPRA). Performance bonuses provide
additional Federal funding for qualifying States that have taken specific steps to simplify Medicaid and
CHIP enrollment and renewal procedures and have also increased Medicaid enrollment of children
above a baseline level. In FY 2010, the Centers for Medicare & Medicaid Services (CMS) awarded
$206 million in performance bonuses to 15 States.
Applications for FY 2011
In order for a State to claim credit for one the 8 Performance Bonus “program features” for FY 2011,
that program feature must be operational no later than April 1, 2011. Also, in order for a State to
qualify for a new program feature that is a required element of the Medicaid/CHIP State plan, the State
must have submitted the necessary State Plan Amendment with an effective date of April 1 of the FY
in question.
In order to clarify which State Plan pages and other supporting documentation are required for each
program feature, we have attached a revised Bonus Payment Request Template for States’ use in FY
2011. We also have a performance bonus calculator that is available and will be updated for FY 2011
in the near future. These additions are intended to provide more clarity and consistency regarding the
supporting documentation that States must submit along with the Performance Bonus Request
Template, such as State Plan pages, copies of application and renewal forms, and additional sources
such as State Manual pages or Administrative Memoranda.
Performance bonus applications for FY 2011 will be due October 15, 2011. In general, we will be
following the same timeframes established for the review of performance bonuses in FY 2010, which
were outlined in the CMS State Health Official letter released on October 1, 2010 (available at
http://www.cms.gov/smdl/downloads/SHO10008.pdf).

Page 2 – CMCS Informational Bulletin
In addition, based on our experience from FY 2010 performance bonus reviews, we offer the following
clarifications regarding two of the Performance Bonus program features:
•

Liberalization of asset requirements. States that wish to receive credit for this program feature
by eliminating asset tests in Medicaid and CHIP need to formally document in their State Plans
the elimination of the asset test for all Medicaid children in categories for which being a child
is a condition of eligibility, including section 1931 children, mandatory qualified children, and
all other Medicaid child eligibility groups listed in Appendix II of the CMS State Health
Official Letter released on December 16, 2009 (available at
http://www.cms.gov/smdl/downloads/SHO09015.pdf). CMCS staff are available to offer
technical assistance to States interested in discussing this program feature.

•

Same application and renewal forms. To document implementation of this program feature,
States need to submit copies of application, renewal, and supplemental forms that request
additional information needed to establish or verify one or more factors of eligibility (for
example, forms used to verify employment, income, or residency). States should also submit a
description of its consumer-facing information verification processes. We note that if the forms
are not the same, a State can also meet the requirements of this program feature by
demonstrating that their forms are interchangeable. At a minimum, interchangeable forms
should be accepted by either Medicaid or CHIP, and ideally, interchangeable forms should help
coordinate enrollment between programs without requiring additional information from
applicants.

Full descriptions of all of the Performance Bonus program features can be found in the CMS State
Health Official letter released on December 16, 2009 (available at
http://www.cms.gov/smdl/downloads/SHO09015.pdf), and additional guidance can be found in the
CMS State Health Official letter released on October 1, 2010 (available at
http://www.cms.gov/smdl/downloads/SHO10008.pdf).
Technical Assistance Team
Performance Bonuses offer an open opportunity for States to leverage additional federal funds -- FY
2010 Performance Bonuses ranged from $3 million to $55 million per State. In order to help States
that are interested in applying for Performance Bonuses in FY 2011 and subsequent years, CMS has
established a performance bonus technical assistance team and will be holding “office hours” with
States during the month of March in anticipation of the April 1 deadline. The technical assistance team
can help States calculate the bonus amount that they have the potential to qualify for, share best
practices from the implementation of program features in other States, provide technical assistance on
necessary State Plan Amendments, and answer other questions related to the Performance Bonus
process.
If your State is interested in discussing the possibility of a CHIPRA Performance Bonus for FY 2011,
please contact my staff via email at CHIPRAbonuspayments@cms.hhs.gov with a copy to your
servicing CMS Regional Office, and we will follow up with you to schedule an appointment.

ATTACHMENTS
2

State Request for
Children’s Health Insurance Program Reauthorization Act (CHIPRA) Performance Bonus
Federal Fiscal Year 2011
State: ____(please fill in)_
Contact Name: ___(please fill in)___ Telephone: _(please fill in)_ Email: _(please fill in)______

Date: MM/DD/YYYY

This template represents this State's request for a determination of eligibility for a CHIP Performance Bonus Payment for Federal fiscal year 2011
under the provisions of section 2105(a)(3) and (4) of the Social Security Act and provides the State’s certification of the indicated program features.
A.
Qualifying Criteria

B.
Criteria
Met
(Y/N)

C.
Supporting Documentation
(If attached, please mark with an “x”)

1. Continuous
Eligibility
Title XIX

[ ] State Plan Attachment 2.2-A
[ ] Other State Plan page with
1902(e)(12) of the Social Security Act
Citation

Title XXI
2. Liberalization of
Asset (or
Resource)
Requirements
Title XIX

[ ] State Plan Section 4.1.8
If eliminating asset test:

D.
Additional Information/ Program Limitations

[ ] The State has eliminated the Asset Test for
all required groups; or

[ ] State Plan Attachment 2.2-A
[ ] State Plan Attachment 2.6-A

[ ] The State allows self-declaration of assets
for some or all required groups.

[ ] Supplements to State Plan
Attachment 2.6-A
Title XXI

If eliminating asset test:

If allowing self-declaration of assets, please
specify the State’s process for each eligibility
group:
[ ] The State has eliminated the Asset Test for
CHIP; or

[ ] Section 4.1.4
[ ] The State allows self-declaration of assets
for CHIP.
If allowing self-declaration of assets, please
specify the State’s process for each eligibility
group:

E.
Effective
Date

Page 2 – Performance Bonus FY 2011
A.
Qualifying Criteria

B.
Criteria
Met
(Y/N)

C.
Supporting Documentation
(If attached, please mark with an “x”)

D.
Additional Information/ Program Limitations

4. Use of Same
Application and
Renewal Form
and Procedures
for Medicaid and
CHIP
Title XIX and
Title XXI
5. Automatic/Admi
nistrative
Renewal
Title XIX
Title XXI

[ ] The same application form
[ ] The same renewal form
[ ] The same supplemental form(s)

Please describe the State’s information
verification process for Medicaid and CHIP.

[ ] If administrative renewal, a
copy of the preprinted renewal form

Please describe the State’s standard renewal
process, and any limitations to its application.

[ ] If administrative renewal, a
copy of the preprinted renewal form

Please describe the State’s standard renewal
process, and any limitations to its application.

6. Presumptive
Eligibility for
Children
Title XIX
Title XXI

[ ] State Plan Page with Citation of
1920A of the Social Security Act

The following qualified entities conduct
presumptive eligibility:

[ ] State Plan Section 4.3

The following qualified entities conduct
presumptive eligibility:

3. Elimination of
In-Person
Interview
Title XIX
Title XXI

If forms are different between Medicaid and
CHIP, please describe how they are
interchangeable.

E.
Effective
Date

Page 3 – Performance Bonus FY 2011
A.
Qualifying Criteria

7. Express Lane
Title XIX

B.
Criteria
Met
(Y/N)

C.
Supporting Documentation
(If attached, please mark with an “x”)

D.
Additional Information/ Program Limitations

[ ] State Plan Section 2.1 pages 11b11d of the State plan.

Which Agency is the designated Express Lane
Agency?
What finding is used from the Express Lane
Agency?

Title XXI

[ ] State Plan Section 4.3

Which Agency is the designated Express Lane
Agency?
What finding is used from the Express Lane
Agency?

8. Premium
Assistance
Subsidies
Title XIX or
Title XXI

[ ] State Plan Enclosure 4 page 29d

[ ] State Plan Sections 1.4 and 6.4.3

E.
Effective
Date

Page 4 – Performance Bonus FY 2011
Template Instructions for Line Entries in Each Column
A. Qualifying Criteria – Lines 1 through 8 in Column A lists the eight program features identified in section 2105(a)(4). In order to get credit
for a program feature, a State must identify information for both its title XIX and XXI programs for all program features except Premium
Assistance Subsidies. A State may qualify for the Premium Assistance Subsidy program feature if it meets the criteria for either title XIX or
title XXI.
B. Criteria Met – In Column B each State should indicate a “Y” or “N” with respect to each of the program features in Column A for which it
believes it meets the respective criteria for such program feature. A State must meet the criteria for at least 5 of 8 of the program features to
qualify for a bonus payment.
C. Required Documents: State must check the appropriate box to indicate the location within its approved State plan(s), if the program feature
is authorized through the respective XIX or XXI approved State plan. If located elsewhere, State should write in the section and page
number. States should submit copies of the State plan page with the template as supporting documentation. If not in State Plan, the State
should submit other documentation. Examples of the types of additional documentation a State should submit would be: program
application(s) for eligibility in Medicaid and CHIP, redetermination forms, income and asset instruction forms, process descriptions including
time frames used to receive and process information for Medicaid and CHIP, instruction manuals provided to eligibility intake/determination
employees regarding state policy for the program feature. In Column C, the State should identify the supporting documentation it submitted
to demonstrate it has met the requirements for the program feature in Column A.
D. Additional Information /Program Limitations – In Column D, each State should answer any questions listed. The description may be
provided either in the template or in an attachment if additional space is needed. Each State should also identify any limitations associated
with the program feature referenced in Column A. In particular, identify any categories or groups of children to which the program feature
does not apply (such as age limitations) or any income level to which the program feature does not apply (income limitations). States should
identify any other type of program feature limitation that would limit the availability of the program feature only to certain beneficiaries.
E. Effective Date – In Column E each State should indicate the date the program feature became operational in the each of the applicable
programs, Medicaid or CHIP.

